As filed with the Securities and Exchange Commission on March 1, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S‑8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Twitter, Inc. (Exact name of Registrant as specified in its charter) Delaware 20-8913779 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1355 Market Street, Suite 900 San Francisco, California 94103 (Address of principal executive offices, including zip code) Twitter, Inc. 2013 Equity Incentive Plan Twitter, Inc. 2013 Employee Stock Purchase Plan (Full title of the plan) Jack Dorsey Chief Executive Officer Twitter, Inc. 1355 Market Street, Suite 900 San Francisco, California 94103 (415) 222-9670 (Name, address and telephone number, including area code, of agent for service) Copies to: Steven E. Bochner, Esq.
